Exhibit 10.1

 

AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT

 

This amended and restated management services agreement (the “Agreement”) is
dated as of August 1, 2012, and is between SP Corporate Services LLC (“ SP
Corporate ”), a Delaware limited liability company having an office at 590
Madison Avenue, 32nd Floor, New York, New York 10022, and Steel Excel Inc., a
Delaware corporation (the “ Company ”), having an office at 691 South Milpitas
Boulevard, Suite 208, Milpitas, California 95035.

 

RECITALS

 

WHEREAS, the Company desires to have SP Corporate furnish certain services to
the Company and its subsidiaries, as described in Section 1.01 (“ Executive
Services ”) and Section 1.02 (“ Corporate Services ” and, together with the
Executive Services, “ Services ”), and SP Corporate has agreed to furnish
Services pursuant to the terms and conditions set forth herein.

 

WHEREAS, the Audit Committee of the Board of Directors of the Company (the
“Board”) comprised of disinterested directors approved this Agreement and
recommended the Board’s approval, and the directors, including all of the
disinterested directors, of the Company has voted to approve this Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

Section 1. Engagement of SP Corporate

 

1.01.     Executive Services.

 

(a)

 

During the term of this Agreement, SP Corporate shall provide to the Company the
non-exclusive services of a person designated by SP Corporate and approved by
the Board to perform the services of Chief Executive Officer of the Company in
accordance with the terms and provisions of this Agreement (the “ CEO Designee
”).  As of the date hereof John J. Quicke has been so designated. In his or her
capacity as the Chief Executive Officer of the Company, the CEO Designee shall
report to the Board.  The CEO Designee shall devote such time and effort as is
reasonably necessary to fulfill the statutory and fiduciary duties of the Chief
Executive Officer of the Company until such time as otherwise instructed or
removed by the Board or the resignation of the CEO Designee in such capacity or
his or her death.  The duties of the CEO Designee are set forth in additional
detail on Exhibit A .  In the event the CEO Designee ceases for any reason to
serve as Chief Executive Officer of the Company, SP Corporate has a right, but
not an obligation, to propose another person to serve as the Company’s Chief
Executive Officer.  If such person is approved by the Board, then this Agreement
shall be amended accordingly.  This Agreement shall apply in all material
respects to any successor to the CEO Designee who serves as the Chief Executive
Officer of the Company in accordance with this Agreement and the term the CEO
Designee used herein shall apply to any such successor.

 

 
1

--------------------------------------------------------------------------------

 

 

(b)

 

During the term of this Agreement, SP Corporate shall provide to the Company the
non-exclusive services of such number of additional persons as may be requested
by the Board to provide Executive Services.

 

1.02.     Corporate Services.

 

(a)

 

During the term of this Agreement, SP Corporate shall provide to the Company the
non-exclusive services of a person designated by SP Corporate and approved by
the Audit Committee of the Board (the “ Committee ”) to perform the services of
Chief Financial Officer of the Company in accordance with the terms and
provisions of this Agreement (the “ CFO Designee ”).  As of the date hereof Mark
Zorko has been so designated. In his or her capacity as the Chief Financial
Officer of the Company, the CFO Designee shall report to the Committee and the
Chief Executive Officer of the Company.  The CFO Designee shall devote such time
and effort as is reasonably necessary to fulfill the statutory and fiduciary
duties of the Chief Financial Officer of the Company until such time as
otherwise instructed or removed by the Board or the resignation of the CFO
Designee in such capacity or his or her death.  The duties of the CFO Designee
are set forth in additional detail on Exhibit A .  In the event the CFO Designee
ceases for any reason to serve as Chief Financial Officer of the Company, SP
Corporate has a right, but not an obligation, to propose another person to serve
as the Company’s Chief Financial Officer.  If such person is approved by the
Committee, then this Agreement shall be amended accordingly.  This Agreement
shall apply in all material respects to any successor to the CFO Designee who
serves as the Chief Financial Officer of the Company in accordance with this
Agreement and the term the CFO Designee used herein shall apply to any such
successor.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)

 

During the term of this Agreement, SP Corporate shall provide to the Company and
its subsidiaries the additional services described and defined on Exhibit B (the
“ Additional Corporate Services ”) in connection with the business, operations
and affairs, both ordinary and extraordinary, of the Company and its
subsidiaries and affiliates.  During the term of this Agreement, SP Corporate
shall provide to the Company the non-exclusive services of persons designated by
SP Corporate and approved by the Committee to perform the Additional Corporate
Services in accordance with the terms and provisions of this Agreement (each an
“ Additional Designee ” and collectively, the “ Additional Designees ” and
together with the CEO Designee and the CFO Designee, the “ Designated Persons
”).  Each Additional Designee shall devote such time and effort as is reasonably
necessary to fulfill the statutory and fiduciary duties applicable in their
performance of the Additional Corporate Services until such time as such
Additional Designee is instructed or removed by the Board or the resignation of
such Additional Designee in such capacity to perform their applicable Additional
Corporate Services or his or her death.  In the event an Additional Designee
ceases for any reason to serve in such capacity to perform their applicable
Additional Corporate Services, SP Corporate has a right, but not an obligation,
to propose another person to serve is such capacity to perform the applicable
Additional Corporate Services.  If such person is approved by the Board, then
this Agreement shall be amended accordingly.  This Agreement shall apply in all
material respects to any successor to an Additional Designee who performs their
applicable Additional Corporate Services in accordance with this Agreement and
the term Additional Designee used herein shall apply to any such successor.

 

1.03.     In performing Services, SP Corporate and its personnel shall be
subject to the oversight of the Committee and shall report to the Committee at
least monthly and otherwise in accordance with such procedures as may be adopted
by the Committee from time to time.  SP Corporate, any Designated Person, any of
SP Corporate’s Agents (as defined below) or any of its personnel may incur an
obligation or enter into any transaction on behalf of the Company only (a) with
the prior approval of the Committee or (b) in accordance with any written
delegation of authority delivered to SP Corporate with the consent of the
Committee (as such delegation of authority may be amended from time to time, the
“Delegation of Authority”).  In addition, the prior approval of the Committee
will be required for each transaction to which SP Corporate or any of its
Affiliated Companies (as defined below) is a party.

 

1.04.     While the amount of time and personnel required for performance by SP
Corporate hereunder will necessarily vary depending upon the nature and type of
Services, SP Corporate shall devote such time and effort and make available such
personnel as may from time to time reasonably be required for the performance of
Services hereunder and shall use its reasonable best efforts to carry out the
purposes of the Company and shall perform Services to the best of its abilities
in a timely, competent and professional manner, in compliance with any laws
relevant to such Services, in compliance with the Delegation of Authority, in
compliance with the Company’s policies, procedures and controls provided by the
Company to SP Corporate in writing from time to time and in compliance with such
reasonable directions as SP Corporate’s officers, employees or representatives
may receive from the Committee or from the Company’s officers or other
designated representatives from time to time.

 

1.05.     Each of Exhibit A and Exhibit B may be amended from time to time to
provide for additional Services, the elimination of certain Services, increases
or decreases to the compensation paid hereunder, or other changes, upon the
mutual agreement of the parties hereto.

 

 
3

--------------------------------------------------------------------------------

 

 

1.06.     In the performance of Services, SP Corporate will (i) assist and
support the Company’s compliance with the requirements of the Securities
Exchange Act of 1934, as amended, Securities Act of 1933, as amended, the
Sarbanes Oxley Act of 2002 (the “ SOA ”) and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder (including Section 404
of the SOA related to internal controls and Sections 302 and 906 of the SOA
related to certifications) and any other applicable Federal or state securities
law, and act in a manner consistent with regards thereto, and (ii) not cause the
Company to violate, any statue or regulation or any order, writ, judgment, or
decree of any court, arbitrator or governmental authority applicable to the
Company and its subsidiaries and affiliates.

 

Section 2.     Term and Termination

 

2.01.     This Agreement shall commence effective as of August 1, 2012, and
shall continue through December 31, 2013, and shall automatically renew for
successive one (1) year periods unless and until terminated as provided in
Section 2.02 below; provided, however, the fees hereunder shall be subject to an
annual review and adjustment as agreed upon by the parties hereto.

 

2.02.     This Agreement may be terminated (i) by either party, effective on any
anniversary date, upon not less than ninety (90) days prior written notice to
the other (provided, however, that at the election of the Company any such
termination by SP Corporate shall not take effect until the earlier of (i) the
date the Company has selected substitute persons to take over the
responsibilities of the Designated Persons, and (ii) 120 days from such
termination); (ii) by the Company, at any time, on less than ninety (90) days
notice; provided that, if the Company provides less than ninety (90) days
notice, it shall pay to SP Corporate a termination fee equal to 125% of the fees
due under this Agreement, as calculated under Section 3, from, and including,
such termination date until, and including, the 90th day following the date of
such notice; (iii) at the election of the Committee, immediately upon death of
the CEO Designee, his or her resignation as Chief Executive Officer, removal as
Chief Executive Officer by SP Corporate or removal as Chief Executive Officer
for Cause by the Company, unless SP Corporate has proposed, and the Committee
has approved and appointed a successor Chief Executive Officer, and this
Agreement has been amended accordingly; (iv) at the election of the Committee,
immediately upon death of the CFO Designee, his or her resignation as Chief
Financial Officer, removal as Chief Financial Officer by SP Corporate or removal
as Chief Financial Officer for Cause by the Company, unless SP Corporate has
proposed, and the Committee has approved and appointed a successor Chief
Financial Officer, and this Agreement has been amended accordingly; (v)
immediately upon the bankruptcy or dissolution of SP Corporate, or (vi)
immediately by the Company for Cause or upon a material breach of this Agreement
(as reasonably determined by the Committee) by SP Corporate or any Designated
Person.

 

For the purposes of this Agreement, “Cause” shall mean, with respect to the
termination of this Agreement, fraud, gross negligence, criminal conduct or
willful misconduct by SP Corporate or any Designated Person, as applicable, or
breach of fiduciary duty by any Designated Person, in connection with performing
its or his or her respective duties hereunder, as reasonably determined by the
Committee.

 

2.03.     In the event this Agreement is terminated pursuant to Section 2.02
above, SP Corporate shall cease to perform Services.  If the termination of this
Agreement takes effect on a day other than the end of a calendar month, monthly
fees shall be prorated based on the number of days that SP Corporate performed
Services during such calendar month until termination.

 

 
4

--------------------------------------------------------------------------------

 

 

Section 3.     Payments to SP Corporate

 

3.01.     In consideration of Services furnished by SP Corporate hereunder, the
Company shall pay to SP Corporate a fixed annual fee with respect to the
Executive Services and Corporate Services, combined, in the amount of
$3,600,000, which amount shall be reviewed and adjusted for 2014 and beyond upon
mutual agreement by the parties hereto. The fee payable hereunder shall be paid
by the Company to SP Corporate in equal monthly installments in advance of the
first day of each month during the term of this Agreement.

 

3.02.     The Company shall reimburse SP Corporate and the Designated Persons
for all reasonable and necessary business expenses incurred on behalf of the
Company in connection with the performance of Services to third parties,
including, but not limited to:

 

(a)     Costs of legal, tax, accounting, consulting, auditing, administrative,
compliance, marketing, investor relations and other similar services rendered
for the Company, including such services rendered by providers retained by SP
Corporate or the Designated Persons to the extent that there is insufficient
expertise within SP Corporate to provide such services.

 

(b)     Costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third party vendors
to the extent that there is insufficient expertise within SP Corporate to
provide such services.

 

(c)     Costs of maintaining or determining compliance with all federal, state
and local rules and regulations or any other regulatory agency.

 

(d)     Director and officer liability insurance premiums and the cost of any
“errors and omissions” or similar insurance that the Company requires SP
Corporate to maintain for benefit of the Company in connection with performance
of the Services under this Agreement.

 

(e)     Other fees payable to third party administrators and service providers.

 

(f)     Expenses connected with communications to holders of securities of the
Company and other bookkeeping and clerical work necessary in maintaining
relations with holders of such securities and in complying with the continuous
reporting and other requirements of governmental bodies or agencies, including,
without limitation, all costs of preparing and filing required reports with the
Securities and Exchange Commission, the costs payable by the Company to any
transfer agent and registrar in connection with the listing and/or trading of
the Company’s securities on any exchange, the fees payable by the Company to any
such exchange in connection with its listing, costs of preparing, printing and
mailing the Company’s annual report to its stockholders and proxy materials with
respect to any meeting of the stockholders of the Company, including such
services as rendered by providers retained by SP Corporate or the Designated
Persons.

 

(g)     Litigation expenses, including professional and consulting fees incurred
in connection with performance of the Services under this Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 

(h)     Expenses incurred by managers, officers, employees and agents of SP
Corporate or the Designated Persons for travel on behalf of the Company and
other out-of-pocket expenses incurred by managers, officers, employees and
agents of SP Corporate or the Designated Persons.

 

(i)     All other expenses not otherwise covered hereunder actually incurred by
SP Corporate and the Designated Persons which are reasonably necessary for the
performance of the Services under this Agreement.

 

The reimbursement of expenses pursuant to this Section 3.02 shall be subject to
any Delegation of Authority and such other policies and procedures as the
Company may have in place from time to time. Expenses incurred by SP Corporate
on behalf of the Company and reimbursable pursuant to this Section 3.02 shall be
reimbursed by the Company no less than monthly.  SP Corporate shall prepare a
statement documenting such expenses during each month, and the Company shall
reimburse SP Corporate for such expenses within forty-five (45) days after
receipt and approval of such statement and such supporting material as the
Committee may require or as the parties might otherwise agree.  

 

3.03.     The provisions of Section 3.02 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.  For
the avoidance of doubt, the expenses payable by the Company as described in
Section 3.02 are exclusive of, and in addition to, the monthly fees payable
pursuant to Section 3.01.

 

Section 4.     Representations and Warranties of SP Corporate and the Designated
Persons

 

4.01.     SP Corporate hereby makes the following representations and warranties
on which the Company has relied in making the delegation set forth in this
Agreement:

 

(a)     SP Corporate is a Delaware limited liability company, duly organized,
validly existing and in a good standing under the laws of the State of Delaware
and is duly qualified as a foreign company in each jurisdiction in which the
nature of its business makes such qualification necessary.

 

(b)     SP Corporate has all requisite power and SP Corporate has authority to
execute, deliver and perform this Agreement, and the execution, delivery and
performance of this Agreement have been duly authorized by all necessary action
on the part of SP Corporate.

 

(c)     This Agreement constitutes a legal, valid and binding obligation of SP
Corporate, enforceable against it in accordance with its terms.

 

(d)     The execution, delivery and performance by SP Corporate or the
Designated Persons of this Agreement does not (i) violate any provision of the
operating agreement of SP Corporate, (ii) violate any statue or regulation or
any order, writ, judgment, or decree of any court, arbitrator or governmental
authority applicable to SP Corporate or any of its assets or the Designated
Persons, or (iii) violate or constitute, with or without notice or lapse of
time, a default under, or result in the creation or imposition of any lien on
the assets of SP Corporate pursuant to the provisions of, any mortgage,
indenture, contract, agreement or other undertaking to which SP Corporate is a
party.

 

 
6

--------------------------------------------------------------------------------

 

 

(e)     To the knowledge of SP Corporate, there are no past or present actions,
occurrences, conditions or circumstances that could reasonably be expected to
adversely affect the Company’s ability to comply with the requirements of
applicable Federal and state securities laws or its control environment, in each
case by reason of the entry by the Company into this Agreement or the provision
of Services by SP Corporate.

 

Section 5.     Agents

 

5.01.     SP Corporate may delegate any or all of the powers, rights and
obligations under this Agreement and may appoint, employ, contract or otherwise
deal with any person or entity (each, an “ Agent ”) in respect of the
performance of Additional Corporate Services upon prior approval of any such
delegation by the Committee.  SP Corporate may assign to any such Agent approved
by the Committee the right to receive any fee or reimbursement of expenses as SP
Corporate would be entitled to received under this Agreement.  SP Corporate
shall disclose to the Committee upon its request the terms of any such
sub-contracting arrangement entered into by and between SP Corporate and any
Agent.

 

5.02.     SP Corporate shall supervise the activities of its Agents, and
notwithstanding the designation of or delegation to any Agent, SP Corporate
shall remain obligated to the Company for the proper performance of Services;
provided, however, that SP Corporate and the Company may enter into any
agreement for indemnification pursuant to which an Agent may indemnify and hold
harmless SP Corporate and the Company, jointly and severally, from any liability
to them arising by reason of the act or omission of such Agent. Nothing
contained herein shall affect or otherwise limit the indemnification obligations
of SP Corporate to the Company as provided in Section 9.

 

Section 6.     Records; Access

 

6.01.     SP Corporate shall maintain appropriate records of all its activities
hereunder and make such records available for inspection upon request by the
Committee and by counsel, auditors and authorized agents of the Company, at any
time or from time to time during normal business hours, provided that SP
Corporate shall have a reasonable time to review any such records prior to
making them available for inspection and to delete or redact from such records
any information not specifically relating to the provision of Services to the
Company by SP Corporate.

 

 
7

--------------------------------------------------------------------------------

 

 

6.02.     SP Corporate and its officers, employees and representatives,
including the Designated Persons, in performance of Services, shall have access
to all accounting books, ledgers, receipts, business information, employee
information, research, organizational structure information, data, computer
programs and budget figures of the Company and its subsidiaries and any other
information of the Company and its subsidiaries related to the performance of
Services by SP Corporate, its officers, employees, and representatives,
including the Designated Persons, whether or not considered material (the “
Information ”), and the Company shall promptly make any such Information
available to SP Corporate upon its reasonable request. Such Information shall
(a) in all circumstances, be maintained in accordance with the Company’s
internal controls systems and in a manner that will not result in any material
weaknesses or combination of deficiencies that would cause material weaknesses
in the Company’s financial or other controls and (b) remain confidential as
provided in Section 11. The Company confirms that the Special Committee of the
Board has approved the maintenance of the Information, including accounting
systems, for the Company and its subsidiaries on the accounting platform of SP
Corporate or a designee of SP Corporate (which designee shall be approved by the
Committee prior to such delegation), provided that such Information shall (1) at
all times be physically and electronically segregated from the Information of SP
Corporate and its other clients, and (2) be maintained in a manner that will not
result in any material weaknesses or combination of deficiencies that would
cause material weaknesses in the Company’s financial or other controls.

 

6.03.     SP Corporate covenants that during the term of this Agreement it will
notify the Company of any change in SP Corporate’s business, financial
condition, results of operations or status that would reasonably be expected to
have a material effect on the provision of Services under this Agreement.

 

6.04.     In the event the Agreement is terminated, SP Corporate will transfer
any and all physical and electronic records of the Company in a reasonable
format specified by the Company and will make source codes owned or controlled
by SP Corporate available to the Company during a transition period of up to
nine (9) months following the date of termination.  

 

Section 7.     Limitation on Activities

 

Notwithstanding any provision of this Agreement, SP Corporate and its personnel
shall not take any action which, in their sole judgment made in good faith,
would violate any law, rule, regulation or statement of policy of any
governmental body or agency having jurisdiction over the Company and its
subsidiaries and affiliates, or otherwise not permitted by the Company’s
Certificate of Incorporation or By-laws, as each may be amended from time to
time, or policies and procedures, except if such action shall be ordered in
writing by the Committee following the affirmative vote of a majority of the
members of the Committee present at a properly called meeting of the Committee,
in which case SP Corporate or its personnel shall have no liability for acting
in accordance with the specific instructions of the Company so given.
Notwithstanding the foregoing, the officers, directors, members, employees,
affiliates, consultants or agents of SP Corporate (the “ SP Corporate Persons ”)
(except the Designated Persons in their respective capacities provided
hereunder) shall not be liable to the Company or holders of its securities for
any act or omission by SP Corporate or  any Designated Person, as applicable,
taken or omitted to be taken in the performance of Services under this Agreement
except as provided in Section 9 of this Agreement.

 

 
8

--------------------------------------------------------------------------------

 

 

Section 8.     Limitation on Liability

 

SP Corporate shall reasonably rely on information provided to it about the
Company, if any, that is provided by the Company or the Company’s subsidiaries,
employees, agents or representatives.  In no event shall SP Corporate be liable
for any error or inaccuracy of any report, computation or other information or
document produced in accordance with this Agreement, for whose accuracy the
Company assumes all responsibility, unless resulting from the fraud, gross
negligence, willful misconduct or reckless disregard of duties of SP Corporate
or the SP Corporate Persons.  Notwithstanding any provision herein to the
contrary, except with respect to fraud, gross negligence, willful misconduct or
reckless disregard of duties by SP Corporate, any Designated Person or other SP
Corporate Persons, SP Corporate’s aggregate liability with respect to, arising
from, or arising in connection with this Agreement, or from all Services
provided or omitted to be provided under this Agreement, whether in contract, or
in tort, or otherwise, is limited to, and shall not exceed the amounts paid
hereunder by the Company to SP Corporate as fees and charges for the trailing
twelve months from the date of any claim, but not including reimbursable
expenses.

 

Section 9.     Indemnity and D&O Insurance.  

 

9.01.     To the fullest extent permitted by law, SP Corporate shall defend,
indemnify, save and hold harmless the Company from and against any claims,
liabilities, damages, losses, costs or expenses, including amounts paid in
satisfaction of judgments, in compromises and settlements, as fines and
penalties and legal or other costs and reasonable expenses of investigating or
defending against any claim or alleged claim of any nature whatsoever resulting
from SP Corporate’s, the Designated Persons’ or the SP Corporate Persons’
activities or services under this Agreement (a “Claim”) and incurred by reason
of SP Corporate’s, any Designated Person’s or the SP Corporate Persons’, as
applicable, fraud, willful misconduct, gross negligence or reckless disregard of
their respective duties; provided, however, that SP Corporate or the Designated
Persons shall not be held responsible for (i) any action of the Company in which
SP Corporate or any Designated Person, as applicable, advised the Board or the
Committee prior to taking such action and the Board (including a majority of the
disinterested directors) or the Committee declined to follow such advice and
such decision was provided in writing to SP Corporate or (ii) any Claim to the
extent such Claim is occasioned by the fraud, gross negligence or willful
misconduct of duties of the Company’s officers, directors, employees,
consultants or agents (except for the Designated Persons, SP Corporate or the SP
Corporate Persons).

 

9.02.     To the fullest extent permitted by law, the Company shall defend,
indemnify, save and hold harmless SP Corporate and the SP Corporate Persons
(except for the Designated Persons) from and against any Claim, including any
negligent errors or omissions, other than any Claim by the Company, and except
to the extent any such Claim is occasioned by the fraud, gross negligence,
willful misconduct or reckless disregard of duties of SP Corporate, any
Designated Person or the SP Corporate Persons.

 

9.03.     The Company shall enter into indemnification agreements with the
Designated Persons consistent with agreements entered into with other executive
officers and directors.

 

9.04.     Promptly after receipt by SP Corporate or the Company of notice of any
Claim, it (the “Indemnified Party ”) shall notify the other (the “ Indemnifying
Party ”) in writing; provided, however, that the failure of the Indemnified
Party to give timely notice hereunder shall not affect the rights of the
Indemnified Party to indemnification hereunder, except to the extent that the
Indemnifying Party can demonstrate actual, material prejudice to it as a result
of such failure.  The Indemnified Party shall reasonably cooperate with
appropriate requests of the Indemnifying Party with regard to the defense of any
Claim.  The Indemnifying Party shall maintain authority and control of the
defense of any such Claim and the authority to settle or otherwise dispose of
any such Claim (provided that the Indemnified Party shall have the right to
reasonably participate at its own expense in the defense or settlement of any
such Claim).  In no event, however, may the Indemnifying Party agree to any
settlement of any Claim that would affect any of the Indemnified Party’s rights
or obligations, or that would constitute an admission of guilt or liability on
the part of the Indemnified Party, without the Indemnified Party’s express prior
written consent.

 

 
9

--------------------------------------------------------------------------------

 

 

9.05.     If SP Corporate should reasonably determine its interests are or may
be adverse to the interests of the Company, SP Corporate may retain its own
counsel in connection with such claim or alleged claim or action, in which case
the Company shall be liable, to the extent permitted under this Section 9, to SP
Corporate for any reasonable and documented legal, accounting or other directly
related fees and expenses incurred by SP Corporate in connection with its
investigating or defending such claim or alleged claim or action.

 

9.06.     At all times during which (a) the CEO Designee is acting as
non-employee Chief Executive Officer of the Company, the Company shall cause him
or her, (b) the CFO Designee is acting as non-employee Chief Financial Officer
of the Company, the Company shall cause him or her, or (c) the Additional
Designees are acting as non-employees in such capacity to perform their
respective Additional Corporate Services, the Company shall cause each of them,
to be covered by the Company’s D&O insurance policy applicable to other officers
and directors.

 

9.07.     Neither SP Corporate nor the Company (including their officers,
directors, members, employees, affiliates and consultants and the Designated
Persons) shall be liable to the other or any third party for any special,
consequential or exemplary damages (including lost or anticipated revenues or
profits relating to the same) arising from any claim relating to this Agreement
or any of the services provided hereunder, whether such claim is based on
warranty, contract, tort (including negligence or strict liability) or
otherwise, even if an authorized representative of SP Corporate or the Company,
as applicable, is advised of the possibility or likelihood of the same.

 

Section 10.     Payments and Duties of SP Corporate Upon Termination

 

10.01.     SP Corporate shall promptly upon termination:

 

(a)     pay to the Company any money collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled under Section 3;

 

(b)     deliver to the Board all assets, books and records and documents of the
Company then in the custody of SP Corporate; and

 

(c)     cooperate with the Company to provide an orderly management transition
and the Company shall pay SP Corporate reasonable fees and expenses in
connection therewith.

 

Section 11.     Confidential Information; Non-Solicitation.  Except as provided
in Sections 11.01 and 11.02 below, neither SP Corporate nor the Designated
Persons shall at any time during or following the termination or expiration for
any reason of this Agreement, directly or indirectly, disclose, publish or
divulge to any person (except where necessary in connection with the furnishing
of Services under this Agreement), appropriate or use, or cause or permit any
other person to appropriate or use, any of the Company’s inventions,
discoveries, improvements, trade secrets, copyrights or other proprietary,
secret or confidential information not then publicly available (the “
Confidential Information ”).

 

 
10

--------------------------------------------------------------------------------

 

 

11.01.     Notwithstanding the provisions of Section 11 above, SP Corporate or
the Designated Persons may disclose Confidential Information to SP Corporate’s
representatives who (i) need to know such information to permit SP Corporate and
the Designated Persons to provide Services in accordance with the terms of this
Agreement, (ii) are informed of the confidential nature of the Confidential
Information and (iii) agree to maintain the confidentiality of the Confidential
Information.  SP Corporate shall be fully responsible for any breach of the
provisions of this Section 11 by any of its representatives.

 

11.02.     Notwithstanding the provisions of Section 11 above, if SP Corporate,
the Designated Persons or any of SP Corporate’s representatives are required to
disclose any Confidential Information pursuant to applicable laws or regulations
or by any subpoena or similar legal process, SP Corporate shall promptly notify
the Company in writing of any such requirement, if legally permissible, so that
the Company may seek an appropriate protective order or other appropriate remedy
or waive compliance with the provisions of this Agreement. SP Corporate shall,
and shall direct its representatives (including the Designated Persons) to,
reasonably cooperate with the Company to obtain such a protective order or other
remedy and if such order or other remedy is not obtained, or the Company waives
compliance with the provisions of this Agreement, SP Corporate, the Designated
Persons or SP Corporate’s representatives shall disclose only that portion of
the Confidential Information which they are advised by counsel that they are
legally required to so disclose and will use good faith efforts to obtain
reliable assurance that confidential treatment will be accorded the information
so disclosed.

 

11.03.     SP Corporate and the Designated Persons acknowledge that (i) they are
aware and that SP Corporate’s representatives have been advised that (a) the
Confidential Information may include material non-public information about the
Company and its subsidiaries and affiliates, and (b) the United States
securities laws and securities law of other jurisdictions prohibit any person
who has material non-public information about a company from purchasing or
selling securities of such company on the basis of such information or from
otherwise misappropriating such material non-public information in breach of
fiduciary duty or other relationship of trust and confidence, (ii) SP Corporate
has developed compliance procedures regarding the use of material non-public
information and (iii) SP Corporate, the Designated Persons and SP Corporate’s
representatives will handle such material non-public information in accordance
with applicable laws, including Federal and state securities laws. SP Corporate
and its personnel, and the Designated Persons, shall comply with the Company’s
policies regarding Confidential Information and insider trading

 

11.04.     The Company agrees that, during the term of this Agreement, and for a
period of one (1) year from the termination of this Agreement, it will not,
directly or indirectly, without obtaining the prior written consent of the SP
Corporate, solicit for employment, hire or employ any person who has served as a
Designated Person or any other officers or employees of SP Corporate or its
affiliates; provided, however, that the restriction on solicitation or hire
above shall not restrict the Company’s ability to conduct generalized searches
for employment (including through the use of general or media advertisements,
employment agencies and internet postings) not directly targeted towards SP
Corporate’s or its affiliates’ officers or employees and hiring any person that
ceases to be employed by SP Corporate or an affiliate thereof without the
Company’s prior direct solicitation.

 

 
11

--------------------------------------------------------------------------------

 

 

11.05.     SP Corporate agrees that, during the term of this Agreement, and for
a period of one (1) year from the termination of this Agreement, it will not,
directly or indirectly, without obtaining the prior written consent of the
Company, solicit for employment, hire or employ any person who has served as an
officer or employee of the Company or its affiliates; provided, however, that
the restriction on solicitation or hire above shall not restrict SP Corporate’s
ability to conduct generalized searches for employment (including through the
use of general or media advertisements, employment agencies and internet
postings) not directly targeted towards the Company’s or its affiliates’
officers or employees and hiring any person that ceases to be employed by the
Company or an affiliate thereof without Sp Corporate’s prior direct
solicitation.

 

Section 12.     Non-Exclusive Arrangement; Conflicts of Interest

 

12.01.     The Company acknowledges that SP Corporate and its Affiliated
Companies (as defined below) have in the past and may from time to time in the
future enter into agreements similar to this Agreement with other companies
pursuant to which SP Corporate may agree to provide services similar in nature
to Services being provided hereunder, and such agreements shall not constitute a
breach of this Agreement; provided, however, that SP Corporate covenants that in
doing so SP Corporate shall not breach any of its covenants or obligations
expressly set forth in this Agreement. The Company understands that the
Designated Persons, as of the respective dates they are designated to serve as
the Designated Persons, may provide services to certain other companies, and
such other activities shall not constitute a breach of this Agreement.  The
Designated Persons shall not accept any additional managerial or executive
positions with any other company without prior disclosure to the Committee and
if the Committee reasonably determines that such engagement will interfere with
such Designated Persons’ performance of Services under this Agreement or his or
her duties and responsibilities to the Company, except that the Designated
Persons may perform for other companies, on a part-time basis, intermittent or
periodic special projects that do not interfere with such Designated Persons’
performance of Services under this Agreement or their duties and
responsibilities to the Company without disclosure to or approval by the Company
or the Committee. In addition, to the extent business opportunities arise, the
Company acknowledges that SP Corporate will be under no obligation to present
such opportunity to the Company, and SP Corporate may, in its sole discretion,
present any such opportunity to whatever company it so chooses, or to none at
all; provided, however, nothing contained herein shall affect or otherwise limit
the fiduciary obligations of the officers and directors of the Company,
including the Designated Persons.

 

 
12

--------------------------------------------------------------------------------

 

 

12.02.     The Company, SP Corporate and their respective Affiliated Companies
(as defined below) recognize and acknowledge that as a result of SP Corporate
providing Services pursuant to this Agreement the potential for conflicts of
interest exist between and/or among SP Corporate, the Company, Affiliated
Companies of SP Corporate and the Company and the respective officers and
directors of SP Corporate and the Company, including but not limited to (i) that
an Affiliated Company of SP Corporate may be a majority or significant
stockholder of the Company, (ii) that directors, officers, members and/or
employees of SP Corporate or of Affiliated Companies of SP Corporate may serve
as directors and/or officers of the Company, (iii) that SP Corporate and
Affiliated Companies thereof may engage and are expected to continue to engage
in the same, similar or related lines of business as those in which the Company,
directly or indirectly, may engage and/or other business activities that overlap
with or compete with those in which the Company, directly or indirectly, may
engage, (iv) that SP Corporate and Affiliated Companies thereof may have an
interest in the same areas of corporate opportunity as the Company and
Affiliated Companies thereof, and (v) that SP Corporate and Affiliated Companies
thereof may engage in material business transactions with the Company and
Affiliated Companies thereof, including (without limitation) providing Services
to or being a significant supplier of the Company and Affiliated Companies
thereof. SP Corporate and the Company agree that if either of them determines
that an actual conflict of interest exists, or if either of them has knowledge
of any actions, occurrences, conditions or circumstances that could reasonably
be expected to result in a conflict of interest, it shall disclose the fact of
such actual or prospective conflict to the other and, in such event, both SP
Corporate and the Company shall work cooperatively to either (i) resolve or
prevent, as applicable, the conflict of interest in a manner satisfactory to
both SP Corporate and the Company or (ii) cease providing or receiving the
Services giving rise to such conflict.

 

12.03.     For purposes of this Agreement, “Affiliated Companies” shall mean in
respect of SP Corporate any entity which is controlled by SP Corporate, controls
SP Corporate or is under common control with SP Corporate (other than the
Company and any entity that is controlled by the Company) and in respect of the
Company shall mean any entity controlled by the Company.

 

12.04.     The Company represents and warrants that the Special Committee of the
Board has approved this Agreement and recommended Board approval, and a majority
of the disinterested directors of the Company has voted to approve this
Agreement.

 

Section 13.     Independence

 

13.01.     Except as specifically provided herein, none of the parties shall act
or represent or hold itself out as having authority to act as an agent or
partner of any other party, or in any way bind or commit any other party to any
obligations.  Nothing contained in this Agreement shall be construed as creating
a partnership, joint venture, agency, trust or other association of any kind,
each party being individually responsible for its obligations set forth in this
Agreement.  SP Corporate or its officers, employees and representatives shall
not have the authority to act for, bind, or otherwise commit the Company or any
of its subsidiaries or affiliates, and neither SP Corporate nor any of its
officers, employees or representatives shall hold itself or themselves out as
having any such authority, except (i) the Designated Persons’ authority to act
in their respective capacities provided hereunder and perform his or her duties
in such capacity, and (ii) to the extent that such authority has been
specifically granted to SP Corporate or any of its officers, employees and
representatives by the Committee.

 

13.02.     Neither party shall be responsible for the compensation, the
withholding of taxes, workers compensation, employee benefits or any other
employer liability for the employees and agents of the other party.  For the
avoidance of doubt, no Designated Person shall be entitled to receive
compensation from the Company for the services provided in the respective
capacities hereunder.  Without limiting the generality of the foregoing, the
parties acknowledge and agree that SP Corporate is an independent contractor and
that none of SP Corporate or the Designated Persons is an employee of the
Company.  SP Corporate or an Affiliated Company of SP Corporate shall timely
withhold and pay all taxes and file all reports required by applicable law to be
withheld, paid and filed for the Designated Persons.

 

 
13

--------------------------------------------------------------------------------

 

 

Section 14.     General

 

14.01.     This Agreement constitutes the entire agreement between the parties
hereto pertaining to the subject matter hereof and supersedes all prior
representations and agreements, whether oral or written, and cannot be modified,
changed, waived or terminated except by a writing signed by both of the parties
hereto.  No course of conduct or trade custom or usage shall in any way be used
to explain, modify, amend or otherwise construe this Agreement.

 

14.02.     All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered, sent by nationally recognized overnight
carrier, one day after being sent, or mailed by first class registered or
certified mail, return receipt requested, five days after being sent.

 

14.03.     This Agreement shall be governed by and construed under the laws of
the State of New York and the parties hereby submit to the personal jurisdiction
of any federal or state court located therein, and agree that jurisdiction shall
rest exclusively therein, without giving effect to the principles of conflict of
laws.

 

14.04.     Except as provided in Section 5 of this Agreement, this Agreement may
not be assigned directly or indirectly, by operation of law or otherwise, by any
party hereto (including in connection with a sale or transfer of all or
substantially all of business or assets of such party, whether by sale, merger,
operation of law, or otherwise in connection with a change of control) without
the prior written consent of the other parties to this Agreement.  This
Agreement shall solely inure to the benefit of and be binding upon the parties
hereto and their permitted (in accordance with the foregoing) successors and
assigns.

 

14.05.     This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

14.06.     Sections 8, 9, 10, 11 and 14.03 and this Section 14.06 shall survive
any expiration or termination of this Agreement.

 

14.07.      This Agreement amends and restates, and supersedes in all respects,
the Management Services Agreement dated October 1, 2011, between the Company and
SP Corporate, save for the provisions thereof that by their terms survive the
termination thereof.

 



 
14

--------------------------------------------------------------------------------

 



 

The parties have duly executed this Agreement as of the date first above
written.

 

 



 

SP CORPORATE SERVICES LLC

   

 

 

 

By:

/s/ James F. McCabe

       

 

 

Name:

James F. McCabe, Jr.

       

 

 

Title:

President



 

 

 

 



 

STEEL EXCEL INC.

   

 

 

 

By:

/s/ John J. Quicke, Jr.

       

 

 

Name:

John J. Quicke

            Title: CEO



  



 
15

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

The CEO Designee, in his or her capacity as Chief Executive Officer, will
perform all duties normally associated with that of a Chief Executive Officer,
including without limitation:

 

●     Responsibility for the general management and control of the business and
affairs of the Company.

 

●     Responsibility to keep the Board appropriately informed regarding the
business and affairs of the Company.

 

●     Other similar items.

 

The CFO Designee, in his or her capacity as Chief Financial Officer, will
perform all duties normally associated with that of a Chief Financial Officer,
including without limitation:

 

●     Responsibility for any and all financing matters for the Company and its
subsidiaries including but not limited to debt, equity or other financings,
whether through the public markets or in private transactions, or otherwise,
including the negotiation and consummation of all of the foregoing.

 

●     Review of annual and quarterly budgets and related matters.

 

●     Supervise and administer, as appropriate, all accounting/financial duties
and related functions on behalf of the Company for its operations and business
matters (including control of the Company’s cash, checking accounts, revenue
receipts, disbursements, bookkeeping, accounts, ledgers, billings, payroll and
related matters).

 

●     Supervise and manage, as appropriate, all SEC filing obligations.

 

●     Other similar items.

 



 
16

--------------------------------------------------------------------------------

 



 

EXHIBIT B

 

ADDITIONAL CORPORATE SERVICES

 

The “Additional Corporate Services” shall include, but not be limited to,

 

●     Provide the non-exclusive services of a person to serve as the Company’s
corporate secretary.  Such person, in his or her capacity as corporate
secretary, will perform all duties normally associated with that of a corporate
secretary, including without limitation, organization and preparation for board
meetings, corporate record keeping, management of due diligence for corporate
transactions, review and maintenance of D&O insurance policies, and other
similar items.

 

●     Provide the non-exclusive services of a person to serve as the Company’s
general counsel.  Such person, in his or her capacity as general counsel, will
perform all duties normally associated with that of a general counsel.

 

●     Legal, tax, accounting, treasury, consulting, auditing, administrative,
compliance, environmental health and safety, human resources, marketing,
investor relations and other similar services rendered for the Company or its
subsidiaries.

 

●     Executive services.

 

●     International Business services.

 

●     Information technology services.

 

●     Services related to compliance with all federal, state and local rules and
regulations or any other regulatory agency.

 

●     Communications to holders of securities of the Company or its subsidiaries
and other bookkeeping and clerical work necessary in maintaining relations with
holders of such securities and in complying with the continuous reporting and
other requirements of governmental bodies or agencies, including, without
limitation, preparing and filing required reports with the Securities and
Exchange Commission, communication with any transfer agent and registrar in
connection with the listing and/or trading of the Company’s securities on any
exchange, communication with any such exchange in connection with the listing of
the Company’s securities, preparing, printing and mailing the Company’s annual
report to its stockholders and proxy materials with respect to any meeting of
the stockholders of the Company.

 

 

 

17